Exhibit 10.9

 

This AGREEMENT OF ACCORD AND SATISFACTION (this “Agreement”) is made on
September 17, 2018 by and between, U.S. Rare Earth Minerals, Inc., a Nevada
corporation with it principal executive offices located at 78365 Highway 111
suite 287, La Quinta, California 92243 (“the Company”) and Mrs. Eleanor Yarbray
(the “Creditor”).

 

WHEREAS, Creditor holds a 6% Senior Unsubordinated Promissory Note, dated May
23, 2013 in the principal amount of One Hundred and Ten Thousand Dollars
($110,000), together with all interest, penalty interest and penalty fees
thereon, which is attached hereto as Exhibit A hereof (the “Promissory Note”);

 

WHEREAS, Creditor has filed UCC-1s (“UCC-1s” securing the Promissory Note with
substantially all of the assets of the Company in the form attached hereto as
Exhibit B;

 

WHEREAS, all interest and principal on the Promissory Note was due and payable
on or before August 23, 2013 and is in default;

 

WHEREAS, Company seeks to mitigate all fees and expenses associated with
foreclosure on the collateral secured by the UCC-1s by the Creditor and Company
and Creditor seek to resolve the default on the Promissory Note in an amicable
fashion;

 

WHEREAS, Creditor will accept as full payment and satisfaction of the Promissory
Note and all other obligations Company may have to Creditor (the “Satisfaction
Payment”) the satisfaction of the conditions set forth in Section 2 of this
Agreement; and

 

WHEREAS, the Board of Directors has determined it is in the best interests of
the Company, creditors and its stockholders to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Creditor Representations. The Creditor represents and warrants that:

 

(a) the Creditor has a valid interest in the Promissory Note and has made a
payment of $110,000 to the Company in USD.

 

(b) the Creditor has not previously transferred the Promissory or granted to any
other individual, trust, corporation, partnership or other entity (each, a
“Person”) any right or option to purchase or any security or other interest in,
the Promissory Note or entered into any agreement or understanding with any
Person to sell, option or transfer the Promissory Note or grant any security or
other interest therein.

 



 

 

 

(c) the Promissory Note is not subject to any judgment, tax or other lien or
encumbrance or subject to any restriction.

 

(e) Creditor is of sound mind and has reached the age of majority.

 

(d) Other than the Promissory Note of the Company to Creditor, there are no
other loans, obligations or liabilities, contingent or otherwise, owed to the
Creditor by the Company as of the date hereof.

 

2. Company Representations.

 

(a) Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite power and
authority to execute and deliver this Agreement and all other instruments which
are ancillary hereto.

 

(b) The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of the Company.
This Agreement has been duly and validly executed and delivered by the Company
and, assuming the due execution and delivery of this Agreement by Creditor,
shall constitute the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as limited
by bankruptcy, moratorium, fraudulent transfer, reorganization and other laws of
general applicability affecting the rights and remedies of creditors and by
general equitable principles (whether considered in a proceeding in equity or at
law).

 

(c) Once issued in accordance with the terms of this Agreement, the shares of
Common Stock issued by the Company as required by Section 3 hereof shall be duly
authorized, validly issued, fully paid and non-assessable shares of the
Company’s Common Stock.

 

3. Payment in Full and Final Satisfaction of All Obligations Under Promissory
Note. Contemporaneously with or prior to the execution of this Agreement, the
Company shall enter into and consummate the following transactions:

 

(a) Transfer of such assets and liabilities of the Company to U.S. Rare Earth
Minerals, Inc., a Wyoming corporation (“U.S. REM”), as set forth in the Asset
Purchase Agreement between the Company and U.S. REM attached hereto as Exhibit C
hereof;

 

(b) AFCC, LLC (“AFCC”) shall return 10,000 shares (post reverse split) of the
Company’s preferred stock, par value $.001 per share (the “Preferred Stock”) [to
treasury];

 

(c) Company shall issue 4,455,856 shares of Common Stock to AFCC;

 

(d) Company shall issue 147,648 shares of Common Stock to Lawrence W. Bonafide
or his designee;

 



 2 

 

 

(e) Company shall issue 106,399 shares of Common Stock to David Quincy Farber or
his designee;

 

(f) Company shall issue 35,067 shares of Common Stock to David Lee or his
designee;

 

(g) Company shall issue 30,060 shares of common stock to Nathan Marks or his
designee;

 

(h) Company and BioxyTran, Inc. shall enter into the Agreement and Plan of
Merger by and Among BioxyTran, Inc., Bioxy Acquisition Corp. and the Company and
complete the transaction contemplated thereby.

 

Upon completion of the foregoing, Creditor shall deliver the original copy of
the Promissory Note to the Company and an executed copy of this Agreement which
shall be countersigned by an authorized representative of the Company. Creditor
authorizes Company to file UCC termination statements removing all liens held by
the Creditor.

 

(b) Effect of Agreement. Effective immediately at the time of the execution of
this Agreement by the parties hereto, all obligations of the Company to the
Creditor will be canceled and terminated and the Company, except as provided
herein.

 

4. Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given if sent by
registered or certified mail, postage prepaid, and return receipt requested to
the parties or by an overnight courier service that provides evidence of
delivery or attempted delivery, addressed as set forth in the preamble of this
Agreement (or at such other addresses as designated by the parties from time to
time, in writing, and delivered to the parties as provided below). Notices or
other communications so delivered shall be deemed received on the day of
delivery or attempted delivery if sent by overnight courier and three days after
the date deposited in the U.S. mail if sent registered or certified mail, return
receipt requested.

 

5. No Third Party Beneficiaries. Except with respect to the covenants of the
parties hereto relating to the Law Firm in Section 2(a) hereof, this Agreement
is solely for the benefit of the parties hereto and their successor and assigns
and is not intended for the benefit of any other individual or business entity.

 

6. Delay No Waiver; No Oral Changes. No delay on the part of any party in
exercising any right or remedy under this Agreement or failure to exercise the
same shall operate as a waiver in whole or in part of any such right or remedy.
No amendment or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by party against whom such waiver
or amendment is to be enforced, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 



 3 

 

 

7. Assignment. No party may assign or transfer its rights or delegate its duties
under this Agreement without the prior written consent of the other party, which
may be granted or withheld in its sole discretion.

 

8. Release.

 

(a) Effective at the time of the execution of this Agreement, the Creditor
releases and forever discharges the Company and each of its past and present
directors, officers, employees, attorneys, agents, affiliates, successors and
assigns (such group, collectively, the “Released Persons”), from any and all
claims, actions, causes of action, suits, debts, dues, sums of money, accounts,
costs, expenses, liabilities, covenants, contracts, agreements, promises,
damages, judgments, executions and demands whatsoever (each a “Claim”), in law
or equity, that the Creditor ever had, now has or hereafter may have against the
Company and Released Persons arising from or relating to any matter, cause or
thing whatsoever from the beginning of time through the time of such execution
of this Agreement, except for any Claims of the Creditor arising under this
Agreement. The Creditor represents and warrants that the Creditor has not
assigned or otherwise transferred the released Claims, or any portion thereof.

 

(b) Creditor acknowledges and agrees that the release she gives to the Company
upon executing this Agreement applies to all claims for injuries, damages, or
losses to the Company’s person and property, real or personal (whether those
injuries, damages, or losses are known or unknown, foreseen or unforeseen, or
patent or latent) which Creditor may have against the Company. Creditor
explicitly waives application of the California Civil Code Section 1542:

 

(b) Creditor certifies that she has read the following provisions of California
Civil Code Section 1542: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.”

 

(d) Creditor understands and acknowledges that the significance and consequence
of this waiver of California Civil Code Section 1542 is that even if she should
eventually suffer additional damages arising out of the Promissory Note or any
other obligation of Company to Creditor she will not be able to make any claim
for those damages. Further, Creditor acknowledges that she intends these
consequences even as to claims for damages that may exist as of the date of this
release but which she does not know exist, and which, if known, would materially
affect her decision to execute this release, regardless, of whether its lack of
knowledge is the result of ignorance, oversight, error, negligence, or any other
cause.

 

9. No Pending or Future Lawsuits. Creditor represents that he has not commenced,
and agrees he will not commence, any civil, criminal or regulatory claims,
actions or lawsuit against the Company or any of the other Released Person
arising out of the Promissory.

 



 4 

 

 

10. Representation by Counsel. Creditor represents that she has been advised to
consult with an attorney and has carefully read and understands the scope and
effect of the provisions of this Agreement. In the event that Creditor elects to
not consult with an attorney, he irrevocably waives any claim to inadequate
representation by counsel. Creditor has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Agreement.

 

11. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to its principles of conflict of laws. Each of the parties hereby (i)
irrevocably consents and agrees that any legal or equitable action or proceeding
arising under or in connection with this Agreement shall be brought exclusively
in the United States District Court for the Southern District of New York or
Supreme Court of the State of New York in the County of New York, (ii) by
execution and delivery of this Agreement, irrevocably submits to and accepts,
with respect to its properties and assets, generally and unconditionally, the
jurisdiction of the aforesaid courts, and irrevocably waives any and all rights
it may have to object to such jurisdiction under the Constitution or laws of the
State of New York or the Constitution of the United States or otherwise, and
(iii) irrevocably consents that service of process upon it in any such action or
proceeding shall be valid and effective against it or him if made either (x) in
the manner provided herein for delivery of notices hereunder or (y) any other
manner permitted by law.

 

12. Waiver of Trial by Jury. ALL PARTIES TO THIS AGREEMENT HEREBY WAIVE THEIR
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE RELATING TO THIS AGREEMENT.

 

13. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

14. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Creditor and Company concerning the subject matter of
this Agreement and supersedes and replaces any and all prior agreements and
understandings, whether written or oral, concerning the subject matter of this
Agreement.

 

15. Headings. Headings in this Agreement are for convenience only and will not
affect the construction of this Agreement.

 

16. Counterparts. This Agreement may be executed and delivered in counterparts
and by facsimile and as so executed and delivered shall be fully effective and
binding once executed by all parties listed as signatories hereto.

 



 5 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
effective as of the date first written above.

 

  The Company:       U.S. RARE EARTH MINERALS, INC.         By:      

Name: Mr. Lawrence W. Bonafide

Title: Chairman, Secretary & Treasurer

        Creditor:             Print name: Mrs. Eleanor Yarbray

 

 6 

 

 

Exhibit A Promissory Note

 

SENIOR UNSUBORDINATED PROMISSORY NOTE

 

May 23. 2013

$ 110,000.00

 

U.S. Rare Earth Minerals, Inc. (a Nevada corporation), 18614 Riverwoods Drive,
Bend, OR 97702, referred to herein as “MAKER,” agrees to pay to the Order of
Eleanor Yarbray, a Married Woman as Her Sole and Separate Property, 74795 North
Cove Drive, Indian Wells, CA 92210, referred to herein as “HOLDER”, or order,
the sum of $110,000.00 (One Hundred and Ten Thousand & NO/100 Dollars), at
Indian Wells, CA 92210 with interest thereon at rate of 6% per annum, simple
interest.

 

The full amount of principal and interest due herein shall be payable on or
before August 23, 2013.

 

This note is payable in U.S. Dollars bearing 6% per annum, simple interest. At
any time the maximum rate of interest applicable to this transaction shall not
exceed the legal maximum rate of interest for a note of this type. Any sums paid
in excess of any lawful limitation shall be applied to principal.

 

After default herein, this Senior Unsubordinated Promissory Note will bear
interest at the highest legal rate for this type of note until paid in full.
Upon any default, MAKER agrees to pay a reasonable attorney’s fee for any and
all services of an attorney, whether in or out of court, and for appeal and
post-judgment collection legal services.

 

Dated: May 23, 2013

 

IN WITNESS WHEREOF, U.S. Rare Earth Minerals, Inc., a Nevada corporation, has
caused this note to be executed by its duly authorized President and CEO.

 

/s/ Dennis Cullison   MAKER   U.S. Rare Earth Minerals, Inc. (a Nevada
corporation)   Dennis Cullison, President and CEO  

 



 7 

 

 

Exhibit B

 

[ex10-9_001.jpg]

 



 8 

 